DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on March 21, 2022. Claims 1-3, 5-8, 11-16 and 18-20 have been amended.
Currently claims 1-20 are pending. Claims 1, 13 and 14 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on March 21, 2022 has been entered.


Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 14-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to 1-3, 5-8, 11-16 and 18-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.



Response to Arguments
Applicant’s arguments field on March 21, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 14, Applicant argues that the Office Action does not address the differences between independent claims and any of the dependent claims. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As pointed out on page 10 of the previous Office Action, the dependent claims recite the similar limitations, which can also be performed in the mind. For example, claims 15-20 recite limitations of identifying, acquiring/searching, generating/selecting, outputting, changing, registering, and predicting are no different from claim 14, which can also be performed in the human mind, or by a human using a pen and paper. These claims recite the similar abstract idea falls within the mental processes grouping. 

In the Remarks on page 14, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the elements recited in claim 1, 13 and 14 are novel, not abstract, or at least are significantly more than an abstract concept. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claims 1, 13 and 14 recite limitations that can be performed in the mind, and the additional elements do not integrate the judicial exception into a practical application because none of these additional elements reflect an improvement to the functioning of a computer itself, or another technology or technical. Further, these additional elements are recited at a high level of generality and merely invoked as tools to perform generic computer functions, at best, the processor may perform the steps of: receiving a measurement from a sensor in an external electronic device, and transmitting the schedule information to an external server using the communication circuit. However, the functions of receiving and transmitting information via a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea.
Further, the Supreme Court has thus dictated that section 101 imposes “a threshold test,” Bilski v. Kappos, 561 U.S. 593, 602 (2010), one that must be satisfied before a court can proceed to consider subordinate validity issues such as non-obviousness under 35 U.S.C. § 103 or adequate written description under 35 U.S.C. § 112. See Parker v. Flook, 437 U.S. 584, 593 (1978) (“Flook”) (“The obligation to determine what type of discovery is sought to be patented” so as to determine whether it falls within the ambit of section 101 “must precede the determination of whether that discovery is, in fact, new or obvious.”). This court has likewise correctly recognized that subject matter eligibility is the primal inquiry, one that must be addressed at the outset of litigation. See In re Comiskey, 554 F.3d 967, 973 (Fed. Cir. 2009) (“Only if the requirements of § 101 are satisfied is the inventor allowed to pass through to the other requirements for patentability, such as novelty under § 102 and . . . non-obviousness under § 103.”

In the Remarks on page 14, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims integrate any alleged judicial exception into a practical application because the combination of steps provide improved functionality of an electronic device to manage an operation of another device…the electronic device is configured to use device schedule information and user schedule input information and provide an option for altering an operation of the device.
In response to Applicant’s arguments, the Examiner respectfully disagrees. To integrate the exception into a practical application or amount to significantly more, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. In this case, for example, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device”, claim 6 recites the additional elements of “an external server”, and “a communication circuit”. These additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform generic computer functions. Here, the step of “acquire, based on a measurement value received from a sensor in an external electronic device, schedule information associated with an operation of the external electronic device.” is no more than data gathering, and the step of “output an option capable of changing the operation of the external electronic device related to the first schedule based on the at least partially overlapping section between the first schedule and the second schedule.” is only providing an recommendation that can change the operation of the external electronic device, but this output (result of the abstract idea) does not positively change the operation of the external electronic device. Thus, implementing an abstract idea on a generic computer does not integrate the judicial exception into a practical application.

In the Remarks on page 17, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not provided any rationale as to how “[acquiring] schedule information [from a user; analyze the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories, suggest an additional device for operation in conjunction with the first schedule based on the extracted identification keyword, in response to a user input selecting the suggested additional device, generate a second schedule based on the additional device and the schedule information, and transmit control information to the additional device based on the second schedule to control information to the additional device based on the second schedule to control the additional device]” is Abstract as being a mental process. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. The step of “acquiring schedule information from a user” is no more than data gathering; the steps of “analyze the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories, suggest an additional device for operation in conjunction with the first schedule based on the extracted identification keyword, in response to a user input selecting the suggested additional device, and generate a second schedule based on the additional device and the schedule information” are no more than data manipulation; and the step of “transmit control information to the additional device based on the second schedule to control information to the additional device based on the second schedule to control the additional device” is no more than presenting the information, which can be performed in the mind, or by a human using a pen and paper. In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible. See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)(collecting information, analyzing it, and displaying certain results of the collection and analysis); See also CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)(using a processor for receiving data from a sensor in an external electronic device adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process); and see MPEP § 2106.05(g).

In the Remarks on page 19, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not shown that any aspect of the claims is conventional, routine, or well understood. Additionally, the Office Action must show that any alleged “generic components” and their respective functions are well known, routine, and conventional, and not merely present in the prior art.
In response to Applicant’s arguments, the Examiner respectfully disagrees. It appears that Applicant is improperly arguing the claim limitations under Step 2A, Prong 2 with the requirements of Berkheimer memo. However, the Office has clearly stated that whether the claim elements represent only well-understood, routine, conventional activity is considered at Step 2B and is not a consideration at Step 2A.






In the Remarks on page 20, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action asserts that functions recited in the claims are generic, routine, conventional computer activities that are performed only for their conventional uses. This is not correct.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Step 2B of Alice, is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). Beyond the abstract idea, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device”, claim 6 recites the additional elements of “an external server”, and “a communication circuit”. These additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. The processor, at best, may perform the step of acquiring (receiving) information from a sensor in an external electronic device, and transmitting the schedule information related to the first schedule to an external server using a communication circuit. However, the functions of receiving, manipulating, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)). As such, the Office Action satisfies the requirements of Berkheimer Memo issued on April 20, 2018.



In the Remarks on page 22, Applicant argues that Sakata, Luo, and Szczepanik do not teach or suggest at least “analyze the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories, suggest an additional device for operation in conjunction with the first schedule based on the extracted identification keyword, in response to a user input selecting the suggested additional device, generate a second schedule based on the additional device and the schedule information, and transmit control information to the additional device based on the second schedule to control the additional device" as recited in Claim 1. However, Applicant’s arguments are directed to the newly amended claim, and therefore, the newly amended claim will be fully addressed in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claim 1-12 are directed to an electronic device comprising a display and at least one processor, which falls within the statutory category of a machine; claim 13 is directed an electronic device comprising a communication circuit, an output device and at least one processor, which falls within the statutory category of a machine; and claims 14-20 are directed to a method for managing schedule in electronic device, which falls within the statutory category of a process. Step 1 is satisfied.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 14 recites limitations of “acquiring schedule information from a user, generating at least one first schedule based on the schedule information, analyzing the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories, suggesting an additional device for operation in conjunction with the first schedule based on the extracted identification keyword, in response to a user input selecting the suggested additional device, generating a second schedule based on the additional device and the schedule information, and transmit control information to the additional device based on the second schedule to control the additional device.” Dependent claims 15-20 recite the similar limitations “identifying another device used in association with an external electronic device of the first schedule, acquiring schedule information, generating at least one third schedule, outputting an option including the third schedule, identifying schedule information related to at least one other user, selecting a user for control of the external electronic device, outputting an option for requesting operation, searching for candidate users who can operate the external electronic device, selecting the user for the control of the external electronic device, identifying time information that does not overlaps between the time information for the first schedule and the second schedule, identifying an operation mode of an external electronic device, outputting an option for changing an operation, acquiring a user input, changing time information of the first schedule, registering the first schedule, acquiring a response of selected another user, registering the time information of the schedule in the calendar application, predicting a section in which time information between schedules at least partially overlaps each other, acquiring recommendation information related to the operation”. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor of the electronic device”, “an additional device”, and “an external electronic device”, nothing in the claim precludes the steps from practically being performed in the human mind (including observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses the user manually gathering the operation schedule information from an electronic device, looking at the schedule information to set at least one schedule on a calendar, comparing the time information of a first schedule with the time information of a second schedule, select a user for control the external electronic device, and predict the section in which the time information between the schedules at least partially overlaps each other in the calendar application in the mind. The mere nominal recitation of “using a learning model trained using at least one of machine learning, neural network, generic, deep learning, or classification algorithm as an artificial intelligence (AI) algorithm” for predicting the section do not take the claim limitations out of the mental processes grouping. Thus, the claims recites a mental process.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 14 recites the additional elements of “by a processor of the electronic device”, “an additional device”, and “an external electronic device” are generic computer components. The Specification describes “The processor 120 may execute, for example, software (e.g., program) to control at least one other component (e.g., a hardware or software component) of the electronic device and may perform various data processing or computation” (see ¶ 58); and “the EU 200 may include a communication interface, a display, a memory, and a processor. The communication interface may be configured to be connected to an external device to transmit and receive data to and from the external device. The display may be configured to display images or videos (see ¶ 89-91).  Thus, these additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions. For example, the “display”, at best, may displaying the output of an option; and the “processor”, at best, may receiving and transmitting schedule information to an external electronic device over a communication network. Using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements do not provide any technical improvement to the functioning of the computer itself, or another technology or technical field. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application).  Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 14 recites the additional elements of “by a processor of the electronic device”, “an additional device”, and “an external electronic device” are generic computer components. The Specification describes “The processor 120 may execute, for example, software (e.g., program) to control at least one other component (e.g., a hardware or software component) of the electronic device and may perform various data processing or computation” (see ¶ 58); and “the EU 200 may include a communication interface, a display, a memory, and a processor. The communication interface may be configured to be connected to an external device to transmit and receive data to and from the external device. The display may be configured to display images or videos (see ¶ 89-91).  Thus, these additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the “display”, at best, may displaying the output of an option to a user; and the “processor”, at best, may receiving and transmitting the schedule information to an external server over a network. However, the functions of receiving, displaying, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Again, the step of “acquir[ing], based on a measurement value received from a sensor in an external electronic device schedule information associated with an operation of the external electronic device” is no more than data gathering, which can be performed as a mental process. Using a processor for receiving data from a sensor in an external electronic device adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). Further, the step of predicting…“using a learning model trained using at least one of machine learning, neural network, generic, deep learning, or classification algorithm as an artificial intelligence (AI) algorithm” is merely linking the use of the judicial exception to a particular technological environment or field of user (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 14-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - device claim 1-13 parallel claims 14-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2018/0302466), and in view of Cho (US 2016/0037311), and further in view of Luo (US 2020/0014782). 
Regarding claim 1, Sakata discloses an electronic device comprising: 
a display (see Fig. 7, # 1002; ¶ 62); and 
at least one processor configured to be connected to the display (see Fig. 7, # 1003; ¶ 82), wherein the processor is configured to: 
acquire schedule information from a user (see ¶ 5, ¶ 23, claim 1), 
generate at least one first schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 

Sakata discloses extracting the information about the user ID from the user schedule information, and transmitting the information to another apparatus (see ¶ 3, ¶ 143, ¶ 97-99). 
Sakata does not explicitly disclose the following limitations; however Cho in an analogous art for message service discloses
analyze the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories (see ¶ 96-99, ¶ 103, ¶ 216, ¶ 286), 
suggest an additional device for operation in conjunction with the first schedule based on the extracted identification keyword (see ¶ 17-18, ¶ 362 and claim 1), 
in response to a user input selecting the suggested additional device, generate a second schedule based on the additional device and the schedule information (see ¶ 28, ¶ 81, ¶ 219), and 
transmit control information to the additional device based on the second schedule to control the additional device (see ¶ 82-84, ¶ 206, ¶ 406).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Cho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claims 2 and 15, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify another device used in association with an external electronic device of the first schedule based on a calendar application (see ¶ 41-42, ¶ 48-49, ¶ 158); 
acquire schedule information associated with operation of the other device (see ¶ 23, ¶ 163, ¶ 174);  
generate at least one third schedule based on the schedule information associated with an operation of the other device (see ¶ 158-159); and 
output an option including the third schedule (see ¶ 150, ¶ 157).  

Regarding claims 3 and 16, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify schedule information related to at least one other user based on the calendar application based on time information of the first schedule and time information of the second schedule at least partially overlap each other (see ¶ 110-113).
output an option for requesting operation related to the external electronic device from the selected user (see ¶ 49-50, ¶ 77-79).  
Sakata and Chu do not explicitly disclose the following limitations; however Luo discloses
select a user for control of the external electronic device based on the identified schedule information related to the at least one other users (see ¶ 48, ¶ 68, ¶ 70, ¶ 87). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 4 and 17, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
search for candidate users who can operate the external electronic device based on the schedule information related to the at least one other user (see ¶ 33-35, ¶ 92-93).
 Sakata and Chu do not explicitly disclose the following limitations; however Luo discloses
select the user for the control of the external electronic device according to a frequency ranking of using the external electronic device from the candidate users (see ¶ 68, ¶ 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Sakata discloses the electronic device of claim 1, wherein the calendar application includes a schedule related to at least one device and a schedule related to multiple users, and wherein the calendar application is an application that can share the schedule related to multiple users among the multiple users (see ¶ 41-42, ¶ 64).  

Regarding claim 6, Sakata discloses the electronic device of claim 1, wherein the processor is further configured to: 
transmit the schedule information related to the first schedule to an external server using a communication circuit (see ¶ 46-48, ¶ 66, ¶ 71, ¶ 158); and 
acquire schedule information related to at least one second schedule stored in a calendar application from the external server (see ¶ 49, ¶ 65, ¶ 77-79, ¶ 158).  

Regarding claims 7 and 18, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify time information that does not overlaps between the time information of the first schedule and the time information of the second schedule (see ¶ 33, ¶ 92, ¶ 134-136); 
identify an operation mode of an external electronic device based on the identified time information (see ¶ 113-115).
Sakata and Chu do not explicitly disclose the following limitations; however Luo discloses
output an option for changing an operation required time of the external electronic device based on the operation mode (see ¶ 30-35, ¶ 74-75, ¶ 90-91 and ¶ 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claims 8 and 19, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
acquire a user input related to an option (see ¶ 156); 
register the first schedule in a calendar application based on the changed time information (see ¶ 5, ¶ 23, ¶ 64).  
Sakata and Chu do not explicitly disclose the following limitations; however Luo discloses
change time information of the first schedule when the user input is a response of 80DOCKET NO.: SAMS07-90901PATENT changing the operation of the external electronic device (see ¶ 30-35, ¶ 90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 9, Sakata discloses the electronic device of claim 8, wherein the processor is further configured to: 
acquire a response of a selected another user based on the user input being a response of requesting the operation related to the external electronic device (see ¶ 23, ¶ 163, ¶ 174), and 
register the time information of the first schedule in the calendar application based on the response of the other user (see ¶ 5, ¶ 23, ¶ 64).  

Regarding claim 10, Sakata and Chu do not explicitly disclose the following limitations; however Luo discloses the electronic device of claim 8, wherein the user input includes at least one of a voice input or a manual input (see ¶ 117).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 13, Sakata discloses an electronic device comprising: 
a communication circuit (see ¶ 66); 
an output device (see ¶ 62); and 
at least one processor configured to be connected to the communication circuit and the output device (see Fig. 7; ¶ 82), wherein the processor is configured to: 
acquire schedule information associated with an operation of an external electronic device (see ¶ 5, ¶ 23, ¶ 35, ¶ 59, ¶ 153, ¶ 157), 
generate a schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 
transmit the schedule information to an external server using the communication circuit (see ¶ 48, ¶ 66, ¶ 71, ¶ 158). 

Sakata does not explicitly disclose the following limitations; however, Chu in an analogous art for message service discloses
select any one option of the options based on a user input (see ¶ 69, ¶ 81, ¶ 101-103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Luo to include teaching of Cho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sakata and Chu do not explicitly disclose the following limitations; however Luo in an analogous art for schedule information management discloses
acquire options capable of changing the operation of the external electronic device related to the schedule (see ¶ 81, ¶ 92-94), 
output the options using the output device (see ¶ 30-35, ¶ 74-75, ¶ 90-92 and ¶ 110), and
 change the schedule based on schedule information of the selected option (see ¶ 30-35, ¶ 87, ¶ 90),
wherein the options comprise at least one of:
an option for changing an operation required time of the external electronic device (see ¶ 30-35),
an option for searching for another user’s device which is capable of responding to the operation of the external electronic device based on another user’s schedule and providing a task related to the operation of the external electronic device to the searched another user’s device, or
an option for suggestion an operation of an additional electronic device corresponding to the schedule information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Regarding claim 14, Sakata discloses a method of operating an electronic device, comprising: 
acquiring, by a processor of the electronic device, schedule information from a user (see ¶ 5, ¶ 23, ¶ 35, ¶ 59, ¶ 153, ¶ 157), 
generating, by the processor, at least one first schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 

Sakata discloses extracting the information about the user ID from the user schedule information, and transmitting the information to another apparatus (see ¶ 3, ¶ 143, ¶ 97-99). 
Sakata does not explicitly disclose the following limitations; however Cho in an analogous art for message service discloses
analyzing the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories (see ¶ 96-99, ¶ 103, ¶ 216, ¶ 286), 
suggesting an additional device for operation in conjunction with the first schedule based on the extracted identification keyword (see ¶ 17-18, ¶ 362 and claim 1), 
in response to a user input selecting the suggested additional device, generating a second schedule based on the additional device and the schedule information (see ¶ 28, ¶ 81, ¶ 219), and 
transmit control information to the additional device based on the second schedule to control the additional device (see ¶ 82-84, ¶ 206, ¶ 406).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Cho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata and in view of Cho and Luo as applied to claims 1-11 and 13-19 above, and further in view of Szczepanik et al., (US 2020/0034194, hereinafter: Szczepanik). 
Regarding claim 11, Sakata, Chu and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the electronic device of claim 1, wherein the processor is further configured to: 
predict a section in which time information between schedules at least partially overlaps each other in a calendar application using a leaning model trained using an artificial intelligent (AI) algorithm (see ¶ 93, ¶ 98-99,  claim 10 and 14); and 
acquire recommendation information related to the operation of an external electronic device based on the at least partially overlapping section (see ¶ 100-102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu and Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Sakata, Chu and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the electronic device of claim 1, wherein the processor is further configured to: 
predict a section in which time information between schedules at least partially overlaps each other in a calendar application using a leaning model trained using at least one of machine learning, neural network, genetic, deep leaning, or classification algorithm as an artificial intelligence (AI) algorithm (see ¶ 93, ¶ 98-99,  claim 10 and 14); and 
acquire recommendation information related to the operation of an external electronic device based on the at least partially overlapping section (see ¶ 100-102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu and Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Sakata, Chu and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the method of claim 14, wherein the outputting comprises: 
predicting a section in which the time information between schedules at least partially overlaps each other in a calendar application using a leaning model trained using an artificial intelligence (Al) algorithm (see ¶ 93, ¶ 98-99,  claim 10 and 14); and 
acquiring recommendation information related to the operation of an external electronic device based on the at least partially overlapping section (see ¶ 100-102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Chu and Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lesaint et al., (US 6578005 B1) discloses a method for scheduling resources allocation related to tasks based on resources available to perform the tasks. 
“Meeting Scheduling Across Heterogeneous Calendars and Organizations Utilizing Mobile Device and Cloud Services”, by Myllarniemi et al., Aalto University, Finland, UMU ’14, November 25-28 2014, Australia.
“A Learning Interface Agent for Scheduling Meetings”, by Robyn Kozierok, and Pattie Maes, MIT Media-Lab, 1992 ACM 0-89791-557-7/92. Intelligent User Interfaces, 1993.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624